Exhibit 10.28

LIMITED GUARANTY

 

New York, New York

  November 17, 2010

FOR VALUE RECEIVED, and in consideration of loans made or to be made by the
Lenders to or for the account of Biovest International, Inc., a Delaware
corporation (the “Company”), from time to time and at any time and for other
good and valuable consideration, and to induce the Lenders, in their discretion,
to make such loans and to make or grant such renewals, extensions, releases of
collateral or relinquishments of legal rights as the Creditor Parties (as
defined below) may deem advisable, the undersigned “Guarantor”, subject to the
conditions set forth herein, guaranties to the Creditor Parties, their
successors, endorsees and assigns, the prompt payment when due (whether by
acceleration or otherwise) of all Obligations of the Company to the Creditor
Parties and of all instruments of any nature evidencing or relating to the
Obligations of the Company and any other such obligations and liabilities upon
which the Company or one or more parties and the Company is or may become liable
to the Creditor Parties, whether incurred by the Company as maker, endorser,
drawer, acceptor, guarantor, accommodation party or otherwise, and whether due
or to become due, secured or unsecured, absolute or contingent, joint or
several, and however or whenever acquired by the Creditor Parties, arising
under, out of, or in connection with (i) that certain Term Loan and Security
Agreement dated as of November 17, 2010 (as amended, restated, modified and/or
supplemented from time to time, the “Security Agreement”) by and between the
Company, the Lenders and LV Administrative Services, Inc., as Administrative and
Collateral Agent for the Lenders (“LV” and the Lenders, each a “Creditor Party”
and collectively, the “Creditor Parties”) and (ii) each Ancillary Agreement
(other than the Biovest Contingent Payment Agreement) referred to in the
Security Agreement (the Security Agreement and each such Ancillary Agreement, as
each may be amended, modified, restated or supplemented from time to time, are
collectively referred to herein as the “Documents”), or any documents,
instruments or agreements relating to or executed in connection with the
Documents or any documents, instruments or agreements referred to therein or
otherwise, or any other indebtedness, obligations or liabilities of the Company
to the Creditor Parties, whether now existing or hereafter arising, direct or
indirect, liquidated or unliquidated, absolute or contingent, due or not due and
whether under, pursuant to or evidenced by a note, agreement, guaranty,
instrument or otherwise (all of which are herein collectively referred to as the
“Guarantor Obligations”), and irrespective of the genuineness, validity,
regularity or enforceability of such Guarantor Obligations, or of any instrument
evidencing any of the Guarantor Obligations or of any collateral therefor or of
the existence or extent of such collateral, and irrespective of the
allowability, allowance or disallowance of any or all of the Guarantor
Obligations in any case commenced by or against the Company under Title 11,
United States Code, including, without limitation, obligations or indebtedness
of the Company for post-petition interest, fees, costs and charges that would
have accrued or been added to the Guarantor Obligations but for the commencement
of such case. This Limited Guaranty shall be a continuing guaranty until all
Guarantor Obligations have been paid in full. Capitalized terms not otherwise
defined herein shall have the meaning assigned such terms in the Security
Agreement. In furtherance of the foregoing, the undersigned hereby agrees as
follows:

1.        No Impairment. The Creditor Parties may at any time and from time to
time, either before or after the maturity thereof, without notice to or further
consent of the

 

1



--------------------------------------------------------------------------------

undersigned, extend the time of payment of, exchange or surrender any collateral
for, renew or extend any of the Guarantor Obligations or increase or decrease
the interest rate thereon, or enter into any other agreement with the Company or
with any other party to or person liable on any of the Guarantor Obligations, or
interested therein, for the extension, renewal, payment, compromise, discharge
or release thereof, in whole or in part, or for any modification of the terms
thereof or of any agreement between any Creditor Party and the Company or any
such other party or person, or make any election of rights the Creditor Parties
may deem desirable under the United States Bankruptcy Code, as amended, or any
other federal or state bankruptcy, reorganization, moratorium or insolvency law
relating to or affecting the enforcement of creditors’ rights generally (any of
the foregoing, an “Insolvency Law”) without in any way impairing or affecting
this Limited Guaranty. This Limited Guaranty shall be effective regardless of
the subsequent incorporation, merger or consolidation of the Company, or any
change in the composition, nature, personnel or location of the Company and
shall extend to any successor entity to the Company, including a debtor in
possession or the like under any Insolvency Law.

2.        Guaranty Absolute. Subject to Section 5(c) hereof, the undersigned
guarantees that the Guarantor Obligations will be paid strictly in accordance
with the terms of the Documents and/or any other document, instrument or
agreement creating or evidencing the Guarantor Obligations, regardless of any
law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Company with respect thereto.
Guarantor hereby knowingly accepts the full range of risk encompassed within a
contract of “continuing guaranty” which risk includes the possibility that the
Company will contract additional indebtedness, obligations and liabilities for
which Guarantor may be liable hereunder after the Company’s financial condition
or ability to pay its lawful debts when they fall due has deteriorated, whether
or not the Company has properly authorized incurring such additional
indebtedness, obligations and liabilities. The undersigned acknowledges that
(i) no oral representations, including any representations to extend credit or
provide other financial accommodations to the Company, have been made by any
Creditor Party to induce the undersigned to enter into this Limited Guaranty and
(ii) any extension of credit to the Company shall be governed solely by the
provisions of the Documents. The liability of the undersigned under this Limited
Guaranty shall be absolute and unconditional, in accordance with its terms, and
shall remain in full force and effect without regard to, and shall not be
released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including, without limitation: (a) any
waiver, indulgence, renewal, extension, amendment or modification of or
addition, consent or supplement to or deletion from or any other action or
inaction under or in respect of the Documents or any other instruments or
agreements relating to the Guarantor Obligations or any assignment or transfer
of any thereof, (b) any lack of validity or enforceability of any Document or
other documents, instruments or agreements relating to the Guarantor Obligations
or any assignment or transfer of any thereof, (c) any furnishing of any
additional security to the Creditor Parties or their assignees or any acceptance
thereof or any release of any security by the Creditor Parties or their
assignees, (d) any limitation on any party’s liability or obligation under the
Documents or any other documents, instruments or agreements relating to the
Guarantor Obligations or any assignment or transfer of any thereof or any
invalidity or unenforceability, in whole or in part, of any such document,
instrument or agreement or any term thereof, (e) any bankruptcy, insolvency,
reorganization, composition, adjustment, dissolution, liquidation or other like
proceeding relating to the Company, or any

 

2



--------------------------------------------------------------------------------

action taken with respect to this Limited Guaranty by any trustee or receiver,
or by any court, in any such proceeding, whether or not the undersigned shall
have notice or knowledge of any of the foregoing, (f) any exchange, release or
nonperfection of any collateral, or any release, or amendment or waiver of or
consent to departure from any guaranty or security, for all or any of the
Guarantor Obligations or (g) any other circumstance which might otherwise
constitute a defense available to, or a discharge of, the undersigned. Any
amounts due from the undersigned to the Creditor Parties shall bear interest
until such amounts are paid in full at the highest rate then applicable to the
Guarantor Obligations. Guarantor Obligations include post-petition interest
whether or not allowed or allowable.

3.        Waivers.

  (a)        This Limited Guaranty is a guaranty of payment and not of
collection. The Creditor Parties shall be under no obligation to institute suit,
exercise rights or remedies or take any other action against the Company or any
other person or entity liable with respect to any of the Guarantor Obligations
or resort to any collateral security held by it to secure any of the Guarantor
Obligations as a condition precedent to the undersigned being obligated to
perform as agreed herein and the Guarantor hereby waives any and all rights
which it may have by statute or otherwise which would require the Creditor
Parties to do any of the foregoing. The Guarantor further consents and agrees
that the Creditor Parties shall be under no obligation to marshal any assets in
favor of Guarantor, or against or in payment of any or all of the Guarantor
Obligations. The undersigned hereby waives all suretyship defenses and any
rights to interpose any defense, counterclaim or offset of any nature and
description which the undersigned may have or which may exist between and among
any Creditor Party, the Company and/or the undersigned with respect to the
undersigned’s obligations under this Limited Guaranty, or which the Company may
assert on the underlying debt, including but not limited to failure of
consideration, breach of warranty, fraud, payment (other than cash payment in
full of the Guarantor Obligations), statute of frauds, bankruptcy, infancy,
statute of limitations, accord and satisfaction, and usury.

  (b)        The undersigned further waives (i) notice of the acceptance of this
Limited Guaranty, of the making of any such loans or extensions of credit, and
of all notices and demands of any kind to which the undersigned may be entitled,
including, without limitation, notice of adverse change in the Company’s
financial condition or of any other fact which might materially increase the
risk of the undersigned and (ii) presentment to or demand of payment from anyone
whomsoever liable upon any of the Guarantor Obligations, protest, notices of
presentment, non-payment or protest and notice of any sale of collateral
security or any default of any sort.

  (c)        Notwithstanding any payment or payments made by the undersigned
hereunder, the undersigned shall not be entitled to be subrogated to any of the
rights of such Creditor Party against the Company or against any collateral or
guarantee or right of offset held by such Creditor Party for the payment of the
Guarantor Obligations, nor shall the undersigned seek or be entitled to seek any
contribution or reimbursement from the Company in respect of payments made by
the undersigned hereunder, until all amounts owing to the Creditor Parties by
the Company on account of the Guarantor Obligations

 

3



--------------------------------------------------------------------------------

are indefeasibly paid in full and the Lenders’ obligation to make loans pursuant
to the Documents has been irrevocably terminated. If, notwithstanding the
foregoing, any amount shall be paid to the undersigned on account of such
subrogation rights at any time when all of the Guarantor Obligations shall not
have been paid in full and the Lenders’ obligation to make loans pursuant to the
Documents shall not have been terminated, such amount shall be held by the
undersigned in trust for the Creditor Parties, segregated from other funds of
the undersigned, and shall forthwith upon, and in any event within two
(2) Business Days of, receipt by the undersigned, be turned over to LV in the
exact form received by the undersigned (duly endorsed by the undersigned to LV,
if required), to be applied against the Guarantor Obligations, whether matured
or unmatured, in such order as LV may determine, subject to the provisions of
the Documents. Except for the treatment of the Guarantor’s allowed claim under
the Confirmed Plan and except for any Permitted Payments (as that term is
defined in the Accentia Subordination Agreement), any and all present and future
debts, obligations and liabilities of the Company to the undersigned are hereby
waived and postponed in favor of, and subordinated to the full payment and
performance of, all present and future debts and Obligations of the Company to
the Creditor Parties.

4.        Security. All sums at any time to the credit of the undersigned and
any property of the undersigned in any Creditor Party’s possession or in the
possession of any bank, financial institution or other entity that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, any Creditor Party (each such entity, an
“Affiliate”) shall be deemed held by the Creditor Party or such Affiliate, as
the case may be, as security for any and all of the undersigned’s obligations
and liabilities to the Creditor Parties and to any Affiliate of a Creditor
Party, no matter how or when arising and whether under this or any other
instrument, agreement or otherwise.

5.        Representations and Warranties. The undersigned hereby represents and
warrants (all of which representations and warranties shall survive until all
Guarantor Obligations are indefeasibly satisfied in full and the Documents have
been irrevocably terminated) that:

  (a)        Corporate Status.    It is a corporation, partnership or limited
liability company, as the case may be, duly formed, validly existing and in good
standing under the laws of its jurisdiction of formation indicated on the
signature page hereof and has full power, authority and legal right to own its
property and assets and to transact the business in which it is engaged.

  (b)        Authority and Execution. It has full power, authority and legal
right to execute and deliver, and to perform its obligations under, this Limited
Guaranty and has taken all necessary corporate, partnership or limited liability
company, as the case may be, action to authorize the execution, delivery and
performance of this Limited Guaranty.

  (c)        Legal, Valid and Binding Character. This Limited Guaranty
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting the enforcement of creditor’s

 

4



--------------------------------------------------------------------------------

rights and general principles of equity that restrict the availability of
equitable or legal remedies.

  (d)        Violations. The execution, delivery and performance of this Limited
Guaranty will not violate any requirement of law applicable to it or any
contract, agreement or instrument to which it is a party or by which it or any
of its property is bound or result in the creation or imposition of any
mortgage, lien or other encumbrance other than in favor of LV, for the ratable
benefit of the Creditor Parties, on any of its property or assets pursuant to
the provisions of any of the foregoing, which, in any of the foregoing cases,
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

  (e)        Consents or Approvals. No consent of any other person or entity
(including, without limitation, any creditor of the undersigned) and no consent,
license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing or declaration with, any governmental authority is
required in connection with the execution, delivery, performance, validity or
enforceability of this Limited Guaranty by it, except to the extent that the
failure to obtain any of the foregoing could not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

  (f)        Litigation. No litigation, arbitration, investigation or
administrative proceeding of or before any court, arbitrator or governmental
authority, bureau or agency is currently pending or, to the best of its
knowledge, threatened (i) with respect to this Limited Guaranty or any of the
transactions contemplated by this Limited Guaranty or (ii) against or affecting
it, or any of its property or assets, which, in each of the foregoing cases, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect.

  (g)        Financial Benefit. It has derived or expects to derive a financial
or other advantage from each and every loan made under the Documents or other
Obligation incurred by the Company to the Creditor Parties.

6.        Acceleration. If an Event of Default shall occur and be continuing
under the Security Agreement or the undersigned should at any time become
insolvent, or make a general assignment, or if a proceeding in or under any
Insolvency Law shall be filed or commenced by, or in respect of, the
undersigned, any and all Guarantor Obligations shall for purposes hereof, at the
Creditor Parties’ option, be deemed due and payable without notice
notwithstanding that any such Obligation is not then due and payable by the
Company.

7.        Payments from Guarantors. The Creditor Parties, in their sole and
absolute discretion, with or without notice to the undersigned, may apply on
account of the Guarantor Obligations any payment from the undersigned or any
other guarantors, or amounts realized from any security for the Guarantor
Obligations, or may deposit any and all such amounts realized in a non-interest
bearing cash collateral deposit account to be maintained as security for the
Guarantor Obligations.

 

5



--------------------------------------------------------------------------------

8.        Costs. The undersigned shall pay, on demand, all costs, fees and
expenses (including expenses for legal services of every kind) relating or
incidental to the enforcement or protection of the rights of the Creditor
Parties hereunder or under any of the Guarantor Obligations.

9.        No Termination. This is a continuing irrevocable guaranty and shall
remain in full force and effect and be binding upon the undersigned, and each of
the undersigned’s successors and assigns, until all of the Guarantor Obligations
have been indefeasibly paid in full. If any of the present or future Guarantor
Obligations are guarantied by persons, partnerships, corporations or other
entities in addition to the undersigned, the death, release or discharge in
whole or in part or the bankruptcy, merger, consolidation, incorporation,
liquidation or dissolution of one or more of them shall not discharge or affect
the liabilities of the undersigned under this Limited Guaranty.

10.        Recapture. Anything in this Limited Guaranty to the contrary
notwithstanding, if any Creditor Party receives any payment or payments on
account of the liabilities guaranteed hereby, which payment or payments or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver, or
any other party under any Insolvency Law, common law or equitable doctrine, then
to the extent of any sum not finally retained by the Creditor Parties, the
undersigned’s obligations to the Creditor Parties shall be reinstated and this
Limited Guaranty shall remain in full force and effect (or be reinstated) until
payment shall have been made to the Creditor Parties, which payment shall be due
on demand.

11.        Books and Records. Absent bad faith or manifest error, the books and
records of LV showing the account between the Creditor Parties and the Company
shall be admissible in evidence in any action or proceeding, shall be binding
upon the undersigned for the purpose of establishing the items therein set forth
and shall constitute prima facie proof thereof.

12.        No Waiver. No failure on the part of any Creditor Party to exercise,
and no delay in exercising, any right, remedy or power hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise by any Creditor
Party of any right, remedy or power hereunder preclude any other or future
exercise of any other legal right, remedy or power. Each and every right, remedy
and power hereby granted to the Creditor Parties or allowed it by law or other
agreement shall be cumulative and not exclusive of any other, and may be
exercised by the Creditor Parties at any time and from time to time.

13.        GOVERNING LAW; JURISDICTION. THIS LIMITED GUARANTY CANNOT BE CHANGED
OR TERMINATED ORALLY, AND SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.
THE UNDERSIGNED HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE
UNDERSIGNED, ON THE ONE HAND, AND ANY CREDITOR PARTY, ON THE OTHER HAND,
PERTAINING TO THIS LIMITED

 

6



--------------------------------------------------------------------------------

GUARANTY OR ANY OF THE DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR RELATED TO
THIS LIMITED GUARANTY OR ANY OF THE DOCUMENTS; PROVIDED, THAT THE UNDERSIGNED
ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF NEW YORK; AND FURTHER
PROVIDED, THAT NOTHING IN THIS LIMITED GUARANTY SHALL BE DEEMED OR OPERATE TO
PRECLUDE THE CREDITOR PARTIES FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN
ANY OTHER JURISDICTION TO COLLECT THE GUARANTOR OBLIGATIONS, TO REALIZE ON THE
COLLATERAL OR ANY OTHER SECURITY FOR THE GUARANTOR OBLIGATIONS, OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF ANY CREDITOR PARTY. THE UNDERSIGNED
EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
SUIT COMMENCED IN ANY SUCH COURT, AND HEREBY WAIVES ANY OBJECTION WHICH IT MAY
HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON
CONVENIENS. THE UNDERSIGNED HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT
SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO THE UNDERSIGNED IN ACCORDANCE WITH SECTION 18 AND
THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF THE
UNDERSIGNED’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S.
MAIL, PROPER POSTAGE PREPAID.

14.        WAIVER OF JURY TRIAL. THE UNDERSIGNED DESIRES THAT ITS DISPUTES BE
RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE
BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE
UNDERSIGNED WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR
PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR
OTHERWISE BETWEEN ANY CREDITOR PARTY AND/OR THE UNDERSIGNED ARISING OUT OF,
CONNECTED WITH, RELATED OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN
THEM IN CONNECTION WITH THIS LIMITED GUARANTY, ANY DOCUMENT OR THE TRANSACTIONS
RELATED HERETO OR THERETO.

15.        Understanding With Respect to Waivers and Consents. Guarantor
warrants and agrees that each of the waivers and consents set forth in this
Limited Guaranty is made voluntarily and unconditionally after consultation with
outside legal counsel and with full knowledge of its significance and
consequences, with the understanding that events giving rise to any defense or
right waived may diminish, destroy or otherwise adversely affect rights which
Guarantor otherwise may have against the Company, any Creditor Party or any
other person or entity or against any collateral. If, notwithstanding the intent
of the parties that the terms of this Limited Guaranty shall control in any and
all circumstances, any such waivers or consents are determined to be
unenforceable under applicable law, such waivers and consents shall be effective
to the maximum extent permitted by law.

 

7



--------------------------------------------------------------------------------

16.        Severability. To the extent permitted by applicable law, any
provision of this Limited Guaranty which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

17.        Amendments, Waivers.    No amendment or waiver of any provision of
this Limited Guaranty nor consent to any departure by the undersigned therefrom
shall in any event be effective unless the same shall be in writing executed by
the undersigned directly affected by such amendment and/or waiver and LV.

18.        Notice. All notices, requests and demands to or upon the undersigned,
shall be in writing and shall be deemed to have been duly given or made (a) when
delivered, if by hand, (b) three (3) days after being sent, postage prepaid, if
by registered or certified mail, (c) when confirmed electronically, if by
facsimile, or (d) when delivered, if by a recognized overnight delivery service,
in each event to the numbers and/or address set forth beneath the signature of
the undersigned.

19.        Successors. Each Creditor Party may, from time to time, without
notice to the undersigned, sell, assign, transfer or otherwise dispose of all or
any part of the Guarantor Obligations and/or rights under this Limited Guaranty.
Without limiting the generality of the foregoing, each Creditor Party may assign
to, or grant participations to, one or more banks, financial institutions or
other entities all or any part of any of the Guarantor Obligations. In each such
event, the Creditor Parties, their Affiliates and each and every immediate and
successive purchaser, assignee, transferee or holder of all or any part of the
Guarantor Obligations shall have the right to enforce this Limited Guaranty, by
legal action or otherwise, for its own benefit as fully as if such purchaser,
assignee, transferee or holder were herein by name specifically given such
right. The Creditor Parties shall have an unimpaired right to enforce this
Limited Guaranty for their benefit with respect to that portion of the Guarantor
Obligations which the Creditor Parties have not disposed of, sold, assigned, or
otherwise transferred.

20.        Joinder. It is understood and agreed that any person or entity that
desires to become a Guarantor hereunder, or is required to execute a counterpart
of this Limited Guaranty after the date hereof pursuant to the requirements of
any Document, shall become a Guarantor hereunder by (x) executing a joinder
agreement in form and substance satisfactory to LV, (y) delivering supplements
to such exhibits and annexes to such Documents as LV shall reasonably request
and/or as may be required by such joinder agreement and (z) taking all actions
as specified in this Limited Guaranty as would have been taken by such Guarantor
had it been an original party to this Limited Guaranty, in each case with all
documents required above to be delivered to LV and with all documents and
actions required above to be taken to the reasonable satisfaction of LV.

21.        Release.    Nothing except indefeasible payment in full of the
Guarantor Obligations shall release the undersigned from liability under this
Limited Guaranty.

 

8



--------------------------------------------------------------------------------

22.        Remedies Not Exclusive.  The remedies conferred upon the Creditor
Parties in this Limited Guaranty are intended to be in addition to, and not in
limitation of, any other remedy or remedies available to the Creditor Parties.

23.        Limitation of Guarantor Obligations under this Limited
Guaranty.  Each of Guarantor and each Creditor Party (by its acceptance of the
benefits of this Limited Guaranty) hereby confirms that it is its intention that
this Limited Guaranty not constitute a fraudulent transfer or conveyance for
purposes of the Bankruptcy Code, the Uniform Fraudulent Conveyance Act or any
similar Federal or state law. To effectuate the foregoing intention, each of
Guarantor and each Creditor Party (by its acceptance of the benefits of this
Limited Guaranty) hereby irrevocably agrees that the Guarantor Obligations
guaranteed by Guarantor shall be limited to such amount as will, after giving
effect to such maximum amount and all other (contingent or otherwise)
liabilities of Guarantor that are relevant under such laws and after giving
effect to any rights to contribution pursuant to any agreement providing for an
equitable contribution among Guarantor and the other Guarantors (including this
Limited Guaranty), result in the Guarantor Obligations of Guarantor under this
Limited Guaranty in respect of such maximum amount not constituting a fraudulent
transfer or conveyance.

24.        Aggregate Limitation on Liability.  Notwithstanding anything herein
to the contrary, the total liability of Guarantor with respect to this Limited
Guaranty, the Accentia Pledge Agreement, the Accentia Subordination Agreement,
the Security Agreement, and any other Ancillary Agreement thereunder (including
any intellectual property security agreements), as relates solely to the
Obligations of the Company to the Creditor Parties, shall in no event exceed
$4,991,360 in the aggregate, and this Limited Guaranty shall not be enforceable
to the extent that the enforcement hereof would create, cause, or result in
liability in excess of such amount. Notwithstanding the limitation of liability
set forth in the first sentence of this Section 24, in no event shall such
limitation relate to the direct obligations of Guarantor to the Creditor Parties
under the Accentia Security Agreement and the Accentia Term Notes and the other
Ancillary Agreements under the Accentia Security Agreement.

[REMAINDER OF THIS PAGE IS BLANK.

SIGNATURE PAGE IMMEDIATELY FOLLOWS]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Limited Guaranty has been executed by the undersigned
as of the date and year here above written.

 

ACCENTIA BIOPHARMACEUTICALS, INC.

By:

 

      /s/ Samuel S. Duffey

 

Name:     Samuel S. Duffey

 

Title:       President

Address:

324 South Hyde Park Avenue, Suite 350

Tampa, Florida 33606

Telephone: 813/864-2554

Facsimile:   813/258-6912

State of Formation: Florida